      Case 2:94-cr-00379-JCJ Document 193 Filed 12/17/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     CRIMINAL ACTION

           v.

CLIFFORD WAY                                 NO.    94-379-2


                               O R D E R


     AND NOW, this    17th   day of      December     , 2020, upon

consideration of Defendant’s Pro Se Letter Regarding

Compassionate Release (Doc. No. 187), Defendant’s Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc.

No. 188), and the government’s response in opposition (Doc. No.

191), it is hereby ORDERED that the Motion is GRANTED.

     The Court has considered the factors listed in 18 U.S.C. §

3553(a) and the policy statements issued by the Sentencing

Commission, to the extent they are applicable, and finds that

Mr. Way has presented “extraordinary and compelling reasons”

justifying a reduction in his sentence.

     Mr. Way’s term of imprisonment is hereby reduced to the

time he has already served.     He shall be released from the

custody of the Bureau of Prisons (FCI Schuylkill) within

fourteen days, allowing for the verification of the Defendant’s

residence and/or establishment of a release plan, to make
      Case 2:94-cr-00379-JCJ Document 193 Filed 12/17/20 Page 2 of 2



appropriate travel arrangements, and to ensure the Defendant’s

safe release.



                                       BY THE COURT:


                                       s/ J. Curtis Joyner


                                       J. CURTIS JOYNER, J.
